Exhibit 10.3

LIMITED RECOURSE GUARANTY

THIS LIMITED RECOURSE GUARANTY is made as of April 1, 2015 by Hawaii Pacific
Energy, LLC, a Delaware limited liability company (herein called “Guarantor”) in
favor of the Secured Parties (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”).

RECITALS:

WHEREAS, Par Petroleum Corporation (“Borrower”), the guarantors party thereto
from time to time (together with the Borrower, each a “Credit Party” and
collectively, the “Credit Parties”), the lenders party thereto from time to time
(the “Lenders”), and Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) have entered into that certain Delayed
Draw Term Loan and Bridge Loan Credit Agreement dated as of July 11, 2014 (as
amended by that certain First Amendment thereto dated as of July 28, 2014, that
certain Second Amendment thereto dated as of September 10, 2014, that certain
Third Amendment thereto dated as of March 11, 2015, and as it may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and the other Loan Documents, pursuant to
which the Lenders have agreed to make loans and other extensions of credit to
the Borrower subject to the terms and conditions set forth therein;

WHEREAS, the Guarantor is a wholly-owned subsidiary of the Borrower;

WHEREAS, as a condition precedent to the Lenders permitting the consummation of
the Contemplated Acquisition, Guarantor is required to enter into and deliver
(i) this Guaranty and (ii) that certain Pledge Agreement dated as of the date
hereof by and between Guarantor and the Administrative Agent for the ratable
benefit of the Secured Parties (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “HPE Pledge
Agreement”), to secure the Guaranteed Obligations (as defined herein); and

WHEREAS, the Guarantor has determined that Guarantor’s execution, delivery and
performance of this Guaranty may reasonably be expected to benefit Guarantor,
directly or indirectly, and is in the best interests of Guarantor;

NOW, THEREFORE, in consideration of the foregoing premises and in order to
induce the Secured Parties to permit the Contemplated Acquisition, Guarantor
hereby agrees in favor of the Secured Parties, as follows:

1. Capitalized Terms. Capitalized terms used in this Guaranty and not defined
herein shall have the meanings ascribed to them in the Credit Agreement. For the
avoidance of doubt, “Obligations” shall have the meaning set forth in the Credit
Agreement and shall include the “Guaranteed Obligations” as defined in the
Credit Agreement.

2. Guaranty. (a) The Guarantor hereby (i) guarantees, as primary obligor and not
as a surety, to each Secured Party and its respective successors and assigns,
the prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of the Title 11 of the United States Code after

 

1



--------------------------------------------------------------------------------

any bankruptcy or insolvency petition under Title 11 of the United States Code)
on the Loans made by the Lenders to, and any Notes held by each Lender of, the
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Credit Party under any Loan Document in each case strictly in
accordance with the terms thereof and (ii) agrees to be liable for the full and
indefeasible payment and performance when due of all reasonable expenses
(including, without limitation, attorneys’ fees and legal expenses) incurred by
Secured Parties in connection with the preparation, execution, delivery,
recording, administration, collection, liquidation, enforcement and defense of
Credit Parties’ obligations, liabilities and indebtedness as aforesaid to
Secured Parties, the rights of Secured Parties in any collateral or under this
Guarantee and all other Loan Documents or in any way involving claims by or
against Secured Parties directly or indirectly arising out of or related to the
relationships between any Credit Parties and Secured Parties, whether such
expenses are incurred before, during or after the initial or any renewal term of
the Credit Agreement and the other Loan Documents or after the commencement of
any case with respect to any Credit Party under the United States Bankruptcy
Code or any similar statute (such obligations being herein collectively called
the “Guaranteed Obligations”). Subject to Section 2(b) below, the Guarantor
hereby agrees that if the Borrower or other Guarantors (as defined in the Credit
Agreement) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Obligations, the Guarantor will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(b) Limited Recourse. Notwithstanding any provision herein to the contrary, the
liability of the Guarantor hereunder shall be limited to the “Collateral” as
defined in and pledged pursuant to the HPE Pledge Agreement (collectively, the
“Pledged Collateral”) plus all expenses (including, without limitation,
reasonable attorneys’ fees) incurred by the Secured Parties in connection with
the collection, liquidation, enforcement, and defense of the Guaranteed
Obligations in respect of Guarantor, the rights of the Secured Parties in the
Pledged Collateral or under this Guaranty or arising out of claims, by or
against Secured Parties, directly or indirectly arising out of this Guaranty
and/or the HPE Pledge Agreement.

3. Obligations Unconditional. The obligations of the Guarantor under Section 1
hereof shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Guaranty, or any of the Obligations
under the Credit Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations and/or
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, to the fullest extent permitted by the mandatory
requirements of applicable law, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantor
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations and/or
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

2



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of this Guaranty, the
Credit Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of any Lender or
Administrative Agent as security for any of the Obligations shall fail to be
perfected; or

(e) the release of any other Guarantor.

To the extent permitted by law, the Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower or any other Credit Party under the Credit Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations. To the extent permitted by law, the Guarantor
waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Obligations and/or Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guaranty or
acceptance of this Guaranty, and the Obligations and/or Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guaranty, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. This Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Obligations
and/or Guaranteed Obligations at any time or from time to time held by Secured
Parties, and the obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by the Secured Parties or any
other Person at any time of any right or remedy against Borrower or against any
other Person which may be or become liable in respect of all or any part of the
Obligations and/or Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantor and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Guaranty and the Credit Agreement there may be no Obligations and/or Guaranteed
Obligations outstanding.

4. Reinstatement. The Guaranteed Obligations and other obligations of the
Guarantor under this Guaranty shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or any
other Credit Party in respect of the Obligations and/or Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations and/or Guaranteed Obligations, whether as a result of any
proceedings under any Debtor Relief Law or otherwise.

 

3



--------------------------------------------------------------------------------

5. Subrogation; Subordination. The Guarantor hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under the Credit
Agreement, it shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in this Guaranty,
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Debt of any Credit Party to Guarantor and any Debt of Guarantor
to any Credit Party permitted pursuant to the Credit Agreement shall be
subordinated to such Credit Party’s Obligations and or the Guaranteed
Obligations, as applicable.

6. Remedies. The Guarantor agrees that, as between the Guarantor and the
Lenders, the obligations of Borrower and the other Credit Parties under the
Credit Agreement, the Notes, if any, and the other Loan Documents may be
declared to be forthwith due and payable as provided in Article VII of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Article VII) for purposes of this
Guaranty, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and/or any other Credit Party and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantor and/or
any other Credit Party for purposes of this Guaranty.

7. Instrument for the Payment of Money. The Guarantor hereby acknowledges that
the guarantee in this Guaranty constitutes an instrument for the payment of
money, and consents and agrees that any Lender or Administrative Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213 to the extent permitted thereunder.

8. Continuing Guarantee. Subject to Section 1(b), this Guaranty is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

9. General Limitation on Guaranteed Obligations. In any action or proceeding
involving any state corporate, limited partnership or limited liability company
law, or any applicable Debtor Relief Law or other law affecting the rights of
creditors generally, if the obligations of the Guarantor under this Guaranty
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by the Guarantor, any Credit Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

10. Release of Guarantor. If, in compliance with the terms and provisions of the
Loan Documents, all or substantially all of the Equity Interests of the
Guarantor owned by a Credit Party or property of the Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to a Person or Persons, none
of which is a Credit Party, such Transferred Guarantor shall, automatically upon
the consummation of such sale or transfer, be released from its obligations
under this Guaranty.

 

4



--------------------------------------------------------------------------------

11. Right of Contribution. The Guarantor hereby agrees that to the extent that
it shall have paid more than its proportionate share of any payment made
hereunder, the Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor under the Credit Agreement which has not paid
its proportionate share of such payment. The Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.4 of the Credit
Agreement. The provisions of this Section 10 shall in no respect limit the
obligations and liabilities of the Guarantor to the Administrative Agent, and
the Lenders and the Guarantor shall remain liable to the Administrative Agent
and the Lenders for the full amount guaranteed by the Guarantor hereunder.

12. Amendments and Waivers. Neither this Guaranty nor any provision hereof shall
be amended, modified, waived or discharged other than in accordance with
Section 10.1 of the Credit Agreement. The Administrative Agent shall not by any
act, delay, omission or otherwise be deemed to have expressly or impliedly
waived any of its rights, powers and/or remedies unless such waiver shall be in
writing and signed by an authorized officer of Administrative Agent at the
direction of that percentage of Lenders required under the Credit Agreement. Any
such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by Administrative Agent, acting at the direction of that
percentage of Lenders required under the Credit Agreement, of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Administrative Agent would
otherwise have on any future occasion, whether similar in kind or otherwise.

13. Corporate Existence, Power and Authority. Guarantor is a limited liability
company duly organized and in good standing under the laws of its state or other
jurisdiction of formation and is duly qualified to transact business in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on the financial condition, Property, results of
operation or businesses of Guarantor or the rights of Secured Parties hereunder
or under any of the other Loan Documents. The execution, delivery and
performance of this Guaranty is within the company powers of Guarantor, have
been duly authorized and are not in contravention of law or the terms of the
organizational documentation of Guarantor, or any indenture, material agreement
or material undertaking to which Guarantor is a party or by which Guarantor or
its property are bound. This Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity.

14. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Guaranty and any
dispute arising out of the relationship between Guarantor and Secured Parties,
whether in contract, tort, equity or otherwise, shall be governed by laws of the
State of New York (without giving effect to principles of conflicts of law).

 

5



--------------------------------------------------------------------------------

(b) Guarantor hereby irrevocably consents and accepts for itself and in respect
of its Property, generally and unconditionally, the jurisdiction of the courts
of the state of New York located in New York County in the city of New York or
of the United States for the Southern District of New York, and any appellate
court from any thereof. The Guarantor expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any court, and waives
any objection based on lack of personal jurisdiction, improper venue or forum
non conveniens with respect to any action instituted therein arising under this
Guaranty or any of the other Loan Documents or in any way connected with or
related or incidental to the dealings of Guarantor and the Secured Parties in
respect of this Guaranty or any of the other Loan Documents or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising and whether in contract, tort, equity or otherwise, and agrees that any
dispute arising out of the relationship between Guarantor or any Credit Party
and Secured Parties or the conduct of any such persons in connection with this
Guaranty or the other Loan Documents shall be heard only in the courts described
above (except that Administrative Agent, acting at the direction of the
Requisite Lenders, shall have the right to bring any action or proceeding
against Guarantor or its property in the courts of any other jurisdiction which
Lender deems necessary or appropriate in order to realize on any collateral at
any time granted by Guarantor to Administrative Agent for the ratable benefit of
the Secured Parties or to otherwise enforce its rights against Guarantor or its
property).

(c) Guarantor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested), postage prepaid, directed to its address set forth herein
and service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Administrative Agent’s
option, by service upon Guarantor in any other manner provided under the rules
of any such courts.

(d) GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS
CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR AND SECURED PARTIES IN RESPECT OF THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE. GUARANTOR HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT GUARANTOR OR SECURED PARTIES MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF GUARANTOR AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

 

6



--------------------------------------------------------------------------------

(e) None of the Secured Parties shall have any liability to Guarantor (whether
in tort, contract, equity or otherwise) for losses suffered by Guarantor in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Guaranty, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on such Secured Party or Secured
Parties, as applicable, that the losses were the result of acts or omissions of
such Secured Party or Secured Parties, as applicable, constituting gross
negligence or willful misconduct. In any such litigation, Secured Parties shall
be entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of the
terms of the Credit Agreement and the other Loan Documents.

15. Notices. All notices, requests and demands hereunder shall be in writing and
(a) made to Administrative Agent at its address set forth in the Credit
Agreement and to Guarantor at its address set forth below, or to such other
address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.

Guarantor:

Hawaii Pacific Energy, LLC

800 Gessner Road, Suite 875

Houston, Texas 77024

Attention: Eric Wright

Facsimile: 832-565-1237

16. Partial Invalidity. If any provision of this Guaranty is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Guaranty as a whole, but this Guaranty shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

17. Entire Agreement. This Guaranty and the HPE Pledge Agreement, represents the
entire agreement and understanding of the parties hereto and thereto concerning
the subject matter hereof and thereof, and supersedes all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof and thereof, whether oral or written.

18. Loan Document; Successors and Assigns. This Guaranty is a Loan Document.
This Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of the Administrative Agent and Secured Parties and
their successors, endorsees, transferees and assigns. The liquidation,
dissolution, sale or termination of Guarantor shall not terminate this Guaranty
as to such entity or as to Guarantor unless such liquidation, dissolution, sale
or termination is expressly permitted under the Credit Agreement.

19. Construction. All references to the term “Guarantor” wherever used herein
shall mean Guarantor and its successors and assigns (including, without
limitation, any receiver, trustee or

 

7



--------------------------------------------------------------------------------

custodian for Guarantor or any of its assets or Guarantor in its capacity as
debtor or debtor-in-possession under the United States Bankruptcy Code). All
references to the term “Lender” wherever used herein shall mean Lender and its
successors and assigns and all references to the term “Borrower” wherever used
herein shall mean Borrower and its successors and assigns (including, without
limitation, any receiver, trustee or custodian for Borrower or any of its assets
or Borrower in its capacity as debtor or debtor-in-possession under the United
States Bankruptcy Code). All references to the term “Person” or “person”
wherever used herein shall mean any individual, partnership, corporation
(including a business trust), joint stock company, limited liability corporation
or company, limited liability partnership, trust, unincorporated association,
joint venture or other entity or any government or any agency or political
subdivision thereof or any trustee, receiver, custodian or similar official. All
references to the plural shall also mean the singular and to the singular shall
also mean the plural.

20. Administrative Agent. Guarantor agrees that the Administrative Agent shall
be protected by and shall enjoy all of the rights, immunities, protections and
indemnities granted to it under the Credit Agreement and the other Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Limited Recourse
Guaranty as of the day and year first above written.

 

HAWAII PACIFIC ENERGY, LLC, as Guarantor By: Par Petroleum Corporation, its sole
member By:

/s/ Christopher Micklas

Name: Christopher Micklas Title: Chief Financial Officer

Solely with respect to Section 11 hereof:

 

EWI LLC HEWW EQUIPMENT LLC PAR NEW MEXICO LLC PAR PICEANCE ENERGY EQUITY LLC PAR
POINT ARGUELLO LLC PAR UTAH, LLC PAR WASHINGTON LLC By: Par Petroleum
Corporation, its sole member By:

/s/ Christopher Micklas

Name: Christopher Micklas Title: Chief Financial Officer

 

Signature Page to Limited Recourse Guaranty



--------------------------------------------------------------------------------

Acknowledged and agreed to: JEFFERIES FINANCE LLC, as Administrative Agent for
the benefit of the Secured Parties By:

/s/ J. Paul McDonnell

Name: J. Paul McDonnell Title: Managing Director

 

Signature Page to Limited Recourse Guaranty